Orders affirmed; no opinion.
Concur: Chief Judge Desmond and Judges Dye, Van Voorhis, Burke, Scileppi and Bergan. Judge Fuld dissents and votes to reverse the orders of the Appellate Division and to reinstate the order of the Supreme Court upon the ground that the police, acting solely on suspicion, had no reasonable or probable cause for effecting the arrest of defendants. The seizure of the articles, received in evidence, may not be justified as an incident to lawful arrest. (See, e.g., Henry v. United States, 361 U. S. 98; Rios v. United States, 364 U. S. 253; Stoner v. California, 376 U. S. 483, 486.)